Case 1:20-cv-01014 Document1 Filed 04/17/20 Page 1 of 6

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

MOHAMMED HILMI K. KHORSHEED

and SAHAR F. ALTEKREETI * CIVIL ACTION
a/b/a DEJLA INC., A TEXAS CORPORATION
v. * NO. 2020-

*%

*
THE UNITED SATES OF AMERICA, BY AND * SECTION
THROUGH THE DEPARTMENT OF AGRICULTURE, *
THE HONORABLE SONNY PERDUE, SECRETARY *

*

Jatastsctsntastaatectsctostsntestsctoatsctsteateatsctsctactealsctsctsctsctsstectsstsctsatantaatastsctsstsntectecteatsctsatsataatsctsntactant
COV aN ede NEL UN Ch EN TE EN ELON ES GN ED GN EY UN GE TN AE EN ON EN PN dE PS NUN SN EN PO dS FO Ge gO MEY aN ON de

is
oe

ORIGINAL COMPLAINT FOR JUDICIAL REVIEW
OF FINAL AGENCY DECISION AND FOR RESTORATION OF
SNAP RIGHTS PURSUANT TO 7 U.S.C. § 2023, 7 C.F.R. 279.7,
FOR IMPOSITION OF DAMAGES ARISING OUT OF
RECKLESS ACCUSATIONS OF “TRAFFICKING”
AS MAY BE APPROPRIATE PURSUANT TO
ECONOMOU vy. UNITED STATES DEPARTMENT OF AGRICULTURE.
535 F.2nd 688 (1976) and BUTZ v. ECONOMOU, 438 U.S. 2894 (1978)

AND FOR A TRIAL BY JURY ON ALL LEGAL CLAIMS

 

The Original Complaint of Dejla, Inc. (“Dejla”) and its owners, Mohammed
Hilmi K. Khorsheed and Sahar F. Altekreeri (“Khorsheed”), through undersigned
counsel, Henry L. Klein, District of Columbia Bar NUMBER LA 0003, with respect

represents:
Case 1:20-cv-01014 Document1 Filed 04/17/20 Page 2 of 6

I, PARTIES PLAINTIFF

l.. Dejlaisa SNAP-espelled food store operating at 9017 Westheimer Road,
Houston, Texas 77478, never otherwise described in the Final Agency Decision
(“FDA”) authored by an ADMINISTRATIVE REVIEW OFFICER who didn’t sign.

2. Individual Complainants Mohammed Hilmi K. Khorsheed and Sahar F.
Altekreeri (“Khorsheed”) are named in the cover letter to former Dejla Counsel Allan
Cease, but never named as having played a part in any alleged “trafficking.

3. Indeed, the FAD does not provide the names or identities of any human
being it accuses of the stigmata: “TRAFFICKING”.

4, By any measure, “trafficking” is a calumnious term typically used in
connection with illegal narcotic sales or the virulent bartering of women and children
for sex and other heinous criminal activity having nothing dealing with appetites.

5, Individual Complainants appear for the purposes of (i) restoring Dejla’s
right to participate in SNAP and (ii) obtaining damages as may be appropriate in the
matter of Economy v. United States Department of Agriculture, 535 F.2d 688 (1976)
and Butz v. Economy, 438 U.S. 2894 (1978), admittedly a legal terra nova.

Il. PARTIES DEFENDANT

 

6. As a matter of law, the only party-defendant in a SNAP review case is
the United States of America, by the Department of Agriculture and its Secretary, as
Appointed by the President with the “...Advice and Consent of the Senate...”

Ts In the case at bar, Complainants can only identify the class of individuals
who may have been reckless in the impositionand perpetuation of the venomous

practice of trafficking, meaning we will amend to identifyButz defendants
Case 1:20-cv-01014 Document1 Filed 04/17/20 Page 3 of 6

8. It may be appropriate for the Court to order a bifurcation of defendants
who are required to be named (Sonny Perdue) versus those who elected to perpetuate
a system with little or no redeeming value, as in the case at bar.

9. Complainants further suggest this case may present an egregious abuse
of regulatory power against the non-Perdue defendants.

10. In order to fulfill due process, this complaint will also be served upon
the United States Solicitor General and the Department of Justice.

Il. JURISDICTION AND VENUE

11. This Court has Jurisdiction to review the Final Agency Decision a gua
pursuant to Title 7 United States Code, § 2023(a)(13) and 7 C.F,R. 797.7(a).

12. This Court also has Ancillary and/or Supplementary Jurisdiction
pursuant to 28 U.S.C. § 1367 because the claims by the individual Complainants are
so related to the SNAP claims so related to the claims as to which this Court has
exclusive jurisdiction that they “...form part of the case or controversy under Article
II of the United States Constitution.

IV. MINIMAL RELIEF SOUGHT

13. This Court has the right and, under the extant circumstances, the
obligation to reverse, VACATE and set aside the FAD at issue as being so vague as
to who-what-where-and-how the alleged trafficking took place as to constitute a
sanctionable pleading pursuant to Rule 11 and tenets of good faith and fair dealing.

14. Indeed, there is no link between the articulation of the “Controlling Law

and Regulations” at page 3 of the FAD and any alleged wrongful act.
Case 1:20-cv-01014 Document1 Filed 04/17/20 Page 4 of 6

15. The FAD’s conclusions were ipse dixits and non-sequiturs; no statistical
analyses, mathematical calculations, logistic rules, calculus, data bases, regression
analyses or even Ouija Boards that support the Kierkegaardian Leaps of Faith the
ROD told FNS to tell ARO to tell the Chief to tell the store owner he’s expelled
because one customer received a $10 “cash-back” after being “set up” six times!!!

16. The typical challenge for a beleaguered store owner to negate what he
can’t even see is impossible to understand, much less meet, making the entire process
practically unconstitutional, which lead to the next terra nova inquiry:

V. LUCIA AND BANDIMERE

17. Inthe very recent months, the question has been raised — to put it as
simply as possible — _ as to what kind of Administrative Law Judge (“ALJ”) has
the power to adjudicate the substantive rights of United States citizens entitled to the
protection of the Constitution’.

18. On that difficult task, the 10™ Circuit has analyzed the “Appointments
Clause” in Bandimere v. SEC, 844 F. 3 1169 (10™ Cir. 2016) and — _ according
to legal scholars —_ has reached an opposite conclusion as the D.C. Circuit, which
held an en banc rehearing and tied at 5 to 5.

19. The bottom line is that “M. Veins”, the Administrative Review Officer
decide that every body at Deja was lying and she disbelieved every explanation by

Deja’s counsel, Allan Cease, without what Lucia and Bandimere call “Appointments

 

Power’.

 

The intellectual rigor required to understand what Lucia and Bandermire have

done to the has caused the IG to give the DOJ his best explanation (to befowarded).

4
Case 1:20-cv-01014 Document1 Filed 04/17/20 Page 5 of 6

20. That alone makes this and all other similarly constitutional infirm SNAP

cases INVALID — a word to which we speak next.
VI. INVALID

21. Congress used the word “...invalid...”, and we all know Congress
meant what it said.

22. The problem is that the USDA tells helpless store owners what
impossible hoops they have to conquer in order to sell bread and eggs to the
people who had food stamps and now have SNAP-cards.

23. At page two of every FAD I have ever seen, including the Dejla
FAD, the Administrative Review Officer explains what the store-owner has to
do under the most slippery of terms:

STANDARD OF REVIEW;

“In an appeal from an adverse action, the Appellant
bears the burden of proving by a preponderance of the
evidence, that the administrative action should be
reversed.

(“What does that mean? thinks the store owner”)

That means the Appellant has the burden of

providing credible, relevant evidence that a

reasonable mind, considering the record as a
whole, would accept as sufficient to support a

conclusion that the argument asserted is more
likely to be true to not true”

 

Congress used the word “valid” or “invalid”. Once the issue of not
allowing AROs without Appointments Clause power to decide the fates of (I

submit) innocent people, the APA process is invalid, PERIOD.
Case 1:20-cv-01014 Document1 Filed 04/17/20 Page 6 of 6

24. No one should have to untangle what USDA calls the owner’s
“STANDARD OF REVIEW”.

CONCLUSION

The SNAP program gives its ARO’s Carte Blanche rights (not authority)
to hurt store owners. The process invites corruption. No hearings are held
by the “...hearing officer...” The hearing officers talks to no one and if so,
there is no transcript of what-who-said-what-to-whom. The store owner
sometimes speaks broken English and the temptation for ethnic profiling is
available anytime anyone gets SNAP-RAGE. No one wins unless something
happens we don’t know about. The fight’s not fair and the choice of the word
“trafficking” is defamatory and damaging.

Judgment should be rendered in favor of Dejla and its owners and its
customers just on the unconstitutional issues we raise. Catching a butterfly
with the “...standard of review net...” is an illusion. We live in a country
overwhelmed with societal problems. This one is easy to fix:

ERASE THE PROCESS FROM THE BOOKS

There are better ways to catch bigger crooks.

Respectfully submitted,

/s/_ Henry L. Klein
Henry L. Klein (7440)

544 Baronne Street

New Orleans, LA 70113
henryklein44@gmail.com
